Title: Thomas Jefferson to Benjamin Henry Latrobe, 14 April 1811
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


          
            
              Dear Sir
              Monticello Apr. 14. 11.
            
             I feel much concern that suggestions stated in your letter of the 5th inst. should, at this distance of time, be the subject of uneasiness to you, and I regret it the more as they make appeals to memory, a faculty never strong in me, & now too sensibly impaired to be relied on. it retains no trace of the particular conversations alluded to, nor enables me to say that they are, or are not, correct. the only safe appeal for me is to the general impressions recieved at the time, & still retained with sufficient distinctness. these were that you discharged the duties of your appointment with ability, diligence & zeal: but that in the article of expence you were not sufficiently guarded. you must remember my frequent cautions to you on this head, the measures I took, by calling for frequent accounts of expenditures & contracts, to mark to you, as well as to myself, when they were getting beyond the limits of the appropriations; and the afflicting embarrasment, on a particular occasion, where these limits had been unguardedly & greatly transcended. these sentiments I communicated to you freely at the time, as it was my duty to do. another principle of conduct with me was to admit no innovations on the established plans, but on the strongest grounds.  when therefore I thought first of placing the floor of the Representatives Chamber on the level of the basement of the building, and of throwing into it’s height the cavity of the Dome, in the manner of the Halle aux bleds at Paris, I deemed it due to Dr Thornton, author of the plan of the Capitol, to consult him on the change. he not only consented, but appeared heartily to approve of the alteration. for the same reason, as well as on motives of economy, I was anxious, in converting the Senate chamber into a Judiciary room, to preserve it’s original form, and to leave the same arches & columns standing. on your representation however that they the columns were decayed and incompetent to support the incumbent weight, I acquiesced in the change you proposed, only striking out the addition which would have made part of the Middle building, & would involve a radical change in that which had not been sanctioned. I have no reason to doubt but that, in the execution of the Senate & court rooms, you have adhered to the plan communicated to me and approved: but, never having seen them since their completion, I am not able to say so, expressly. on the whole, I do not believe any one has ever done more justice to your professional abilities than myself. besides constant commendations of your taste in Architecture, and science in execution, I declared on many & all occasions that I considered you as the only person in the US. who could have executed the Representatives chamber or who could execute the Middle building on any of the plans proposed. there have been too many witnesses of these declarations to leave any doubt as to my opinion on this subject. of the value I set on your society, our intercourse before, as well as during my office, can have left no doubt with you; & I should be happy in giving further proofs to you personally at Monticello, of which you have sometimes flattered me with the hope of an opportunity.
            I have thus, Sir, stated general truths, without going into the detail of particular facts or expressions, to which my memory does not enable me to say yea or nay. but a consciousness of my consistency, in private as well as public, supports me in affirming that nothing ever passed from me contradictory to these general truths, and that I have been misapprehended if it has ever been so supposed. I return you the plans recieved with your letter, & pray you to accept assurances of my continued esteem and respect.
            
              Th:
              Jefferson
          
          
              P.S. the circumstance of a letter from you reminds me that I recieved from you, some time ago (thro’ mr Barry) a supply of window glass which, not being accompanied by the account of it’s cost, I have never paid for. be so good as to forward the account & the money shall be remitted without delay.
          
        